I concur in the result. The allegations of the complaint are to the effect that the deceased was needlessly and wantonly cost into the sea, in this disregard of the feelings of the next of kin. This sufficiently states a cause of action. An indignity to the dead is an offense to the living. But it cannot be said that under ordinary circumstances the next of kin of a person who dies on shipboard have such a legal right to the possession of the body that they may recover damages because the burial is at sea. A decent committal of the body to the deep in accordance with the custom in such matters ordinarily discharges the duty which the law imposes. In this case, for example, if the death had occurred on the outward-bound voyage, what greater obligation would be implied in the absence of a special contract?
HISCOCK, Ch. J., CUDDEBACK and CARDOZO, JJ., concur with HOGAN, J., and POUND, J., concurs in result in memorandum; COLLIN, J., dissents; CHASE, J., not sitting.
Order affirmed.